DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on January 12th, 2022. The applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last Office Action, claim 1 is amended. As a result, claims 1-20 are pending in this office action.
Applicant’s amendments to claim 1 for being rejected under 35 U.S.C 112(b) for being indefinite have overcome the rejection. The applicant amended independent claim 1 to clarify this distinction. The rejection has been withdrawn due to the argument filed on January 12th, 2022.

Response to Arguments
Applicant's arguments, see pg. 10 filed January 12th, 2022, with respect to the rejections of independent claims 1, 9, and 15 under 35 U.S.C 103, where the applicant asserts that Oikarinen does not teach or suggest, “...after fail over of the first virtual controller to the second virtual controller, the second virtual controller: receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number ".

Examiner respectfully disagrees. Oikarinen teaches “after fail over of the first virtual controller to the second virtual controller, the second virtual controller” on Col 64, lines 53-58. Oikarinen specify a failover of a virtual controller to a second controller by designating the member of the redundancy group to preconfigured for failover to another member as a replacement. Oikarinen specify on Col 64, lines 53-58, “...MN1 may have been configured as a member of a redundancy group comprising a plurality of metadata nodes, and another member of the redundancy group that was preconfigured for failover may be quickly designated as a replacement”.

Oikarinen additionally teaches the limitation of “receives a second version number from the consensus protocol” on Col 64, lines 63-67 and Col 65, lines 1-5. Applicant indicates that the request is user specified, however the claim specify receiving a second version number from the consensus protocol which the examiner interprets as determining the status and check the directory entry to see if there is a workflow identifier that was written prior to. To identify it must sends a request to second metadata node responsible for the second directory entry in which is receiving the B’s directory entry (second version number) has already been set up. 
That is the examiner interprets this second version number as something that has been agreed too in which the record and workflow identifier have been written up prior as an agreement and that sending the instruction to the second metadata node responsible for the “B”s directory entry to determine a status and “find out whether B’s directory entry pointer has already been set to point to DI1( the node entry of the object being renamed). That is to determine whether B’s directory entry has already been set to the node entry being rename is receiving the second version from the agreement that set up prior to the failure (See also
Col 36, lines 3-9, “Before the corresponding Tx-commit or Tx-abort message is received, node 1932 may fail, as indicated by the “X” and the text labeled “2”. In accordance with a replicated state management protocol, node 1932B may be selected as the new master node with respect to extent E1 (as indicated by the label “3”), e.g., by designating replica 1902B as the new master”}).

Examiner interprets this according to the failover that it would need to be aware of a previous agreement that was written prior to the failure. Oikarinen indicates on Col 64, lines 63-67 and Col 65, lines 1-5, “...the intent record IR1 and workflow identifier WFID1 that were written prior to MN-1's failure (element 4307). MN-R may then send a query to MN2, the metadata node responsible for “B”'s directory entry, to determine the status of the workflow WFID1 (element 4310) in the depicted embodiment—e.g., to find out whether B's directory entry pointer has already been set to point to DI1 (the node entry of the object being renamed) as part of the second atomic operation of the workflow {Examiner correlates receiving the second version number from the consensus protocol based on the agreement according to intent record and workflow identifier that was written prior to the MN-1’s failure by determining the metadata node that is responsible for “B”’s directory entry by determining the status and setting a new entry for the object to be renamed as part of the second atomic operation and See also Col 36, lines 3-9, “Before the corresponding Tx-commit or Tx-abort message is received, node 1932 may fail, as indicated by the “X” and the text labeled “2”. In accordance with a replicated state management protocol, node 1932B may be selected as the new master node with respect to extent E1 (as indicated by the label “3”), e.g., by designating replica 1902B as the new master”}. (Additionally, Applicant’s Fig. 2 provides that example of the agreement in which utilizes a consensus protocol that receives second version in which first checks the status of the workflow that was written prior to the failure and find out whether B’s directory entry has been set to in which involves checking the status of the B’s directory entry).

Oikarinen further teaches, “renames the file location of the replica state information using the second version number”. Oikarinen indicates this on Col 61, lines 16-23; As shown in element 4101, a request to rename a particular file store object, such as a file or a directory, whose current name is "A" to "B" may be received, e.g., at a metadata subsystem of a distributed storage service. For example, an access subsystem node may receive a rename command from a customer, and transmit a corresponding internal rename request to a selected metadata node {See also Col 36, lines 3-9, “Before the corresponding Tx-commit or Tx-abort message is received, node 1932 may fail, as indicated by the “X” and the text labeled “2”. In accordance with a replicated state management protocol, node 1932B may be selected as the new master node with respect to extent E1 (as indicated by the label “3”), e.g., by designating replica 1902B as the new master”} {Examiner interprets the renaming the file location of the replica state information as incrementing of the specific object store from part of the distribute storage service}).

		As such, Oikarinen teaches the above limitations as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0290249 issued to Merriman et al. (hereinafter as "Merriman") in view of U.S Patent 9,449,008 issued to Oikarinen et al. (hereinafter as “Oikarinen”).

	Regarding claim 1, Merriman teaches a system comprising: a first [[node]] computing device having a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being associated with a first version number (Merriman: [0118]; In one example system, the election protocol establishes a consensus by evaluating votes received from participating slave systems to generate a quorum or consensus of reporting systems. In one example, a particular node can be voted for as the next master system based on a query against the other nodes in the database to determine which node has the freshest data. [0284]-[0285]; In some examples, the router process 1316 is also configured to establish current state information for the data distributed throughout the database by requesting metadata information on the database from the configuration server(s) 1310-1314. The request for metadata information can be executed on startup of a routing process. According to one embodiment, the router processes capture metadata information on the shard cluster stored at the configuration servers. In some examples, the metadata information includes information on the data stored in the database, how the data is partitioned, version information associated with the partitions, database key values associated with partitions, etc); and

a second [[node]] computing device joined to a cluster including the first [[node]] computing device, the second [[node]] computing device having a second virtual controller to provide a second data store that stores replica client data and stores replica state information, the replica state information having [[the]] a file location named with the first version number (Merriman: [0196]; Each secondary node can be configured to participate in an election protocol that establishes by quorum comprising a threshold number of nodes that a particular node should be the new primary node. For example, the secondary node can be configured to join and/or announce membership in a group of secondary nodes that have also identified a particular node as the next primary node. [0292]; For example, a state variable stored on a configuration server can reflect that any of the configuration servers are reachable and available for updates. In the event of failure, the state variable can be updated to reflect the state of the failed configuration server. In some embodiments, when metadata updates are requested, an update process can be configured to check the current state of the data).

	Although, Merriman teaches after fail over of the first virtual controller to the second virtual controller, the second virtual controller (See Merriman: [0095]; In some embodiments, each shard is implemented as a replica set which can be configured to provide for automatic failover and recovery of each shard in the distributed database. For shards implemented as replica sets, each shard/replica set includes a set of nodes (e.g., servers, computer systems, etc.) hosting one or more of a plurality of databases instances).

Merriman does not explicitly teaches after fail over of the first virtual controller to the second virtual controller, the second virtual controller: receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data.

	However, Oikarinen teaches after fail over of the first virtual controller to the second virtual controller (Oikarinen: Col 64, lines 53-58; In some embodiments, as mentioned earlier, MN1 may have been configured as a member of a redundancy group comprising a plurality of metadata nodes, and another member of the redundancy group that was preconfigured for failover may be quickly designated as a replacement), the second virtual controller: receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number (Col 64, lines 63-67 and Col 65, lines 1-5; The replacement metadata node MN-R may read the intent record IR1 and workflow identifier WFID1 that were written prior to MN-1's failure (element 4307). MN-R may then send a query to MN2, the metadata node responsible for “B”'s directory entry, to determine the status of the workflow WFID1 (element 4310) in the depicted embodiment—e.g., to find out whether B's directory entry pointer has already been set to point to DI1 (the node entry of the object being renamed) as part of the second atomic operation of the workflow. Col 65, lines 15-19; If MN2 finds a success record for WFID1's second atomic operation (as determined in element 4313), it may inform MN-R that the second atomic operation was completed (i.e., that “B”'s directory entry was set to point to the node entry DI1) {See also Col 36, lines 3-9, “Before the corresponding Tx-commit or Tx-abort message is received, node 1932 may fail, as indicated by the “X” and the text labeled “2”. In accordance with a replicated state management protocol, node 1932B may be selected as the new master node with respect to extent E1 (as indicated by the label “3”), e.g., by designating replica 1902B as the new master”}), and 

updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data (Oikarinen: Col 61, lines 16-23; As shown in element 4101, a request to rename a particular file store object, such as a file or a directory, whose current name is "A" to "B" may be received, e.g., at a metadata subsystem of a distributed storage service. For example, an access subsystem node may receive a rename command from a customer, and transmit a corresponding internal rename request to a selected metadata node. Col 61, lines 31-35; A determination may be made, e.g., based on deadlock avoidance analysis, whether a lock on "A"'s directory entry is to be acquired first as part of the rename workflow, or whether a lock on a directory entry for "B" (which may first have to be created) is to be acquired first (element 4104). Col 65, lines 15-19; If MN2 finds a success record for WFID1's second atomic operation (as determined in element 4313), it may inform MN-R that the second atomic operation was completed (i.e., that “B”'s directory entry was set to point to the node entry DI1) {See also Col 36, lines 3-9, “Before the corresponding Tx-commit or Tx-abort message is received, node 1932 may fail, as indicated by the “X” and the text labeled “2”. In accordance with a replicated state management protocol, node 1932B may be selected as the new master node with respect to extent E1 (as indicated by the label “3”), e.g., by designating replica 1902B as the new master”}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of facilitate improved sequential read or write performance to help locate data more efficiently (See Oikarinen: Col 16, lines 24-27). In addition, the references (Merriman and Oikarinen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen are directed to managing replication in a distributed system and perform recovery over failover situations.

Regarding claim 5, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the state information relates to network connection of the file protocol to the client data (Merriman: [0288]; According to one embodiment, configuration server(s) 1310-1314 are configured to store and manage the database's metadata. In some examples, the metadata includes basic information on each shard in the shard cluster (including, for example, network communication information), server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc).  

Regarding claim 7, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the second virtual controller receives the second version number by retrieving a value of an extended attribute associated with the client data, the second version number being returned from the consensus protocol into the value (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

Regarding claim 8, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the second virtual controller receives the second version number by reading a virtual file having therein the second version number from the consensus protocol (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

Regarding claim 9, Merriman teaches a method comprising: responding to a network partition between a first virtual controller and a second virtual controller of a cluster by assuming, by the second virtual controller, ownership of a first data store of the first virtual controller (Merriman: [0118]; In one example system, the election protocol establishes a consensus by evaluating votes received from participating slave systems to generate a quorum or consensus of reporting systems. In one example, a particular node can be voted for as the next master system based on a query against the other nodes in the database to determine which node has the freshest data. [0284]-[0285]; In some examples, the router process 1316 is also configured to establish current state information for the data distributed throughout the database by requesting metadata information on the database from the configuration server(s) 1310-1314. The request for metadata information can be executed on startup of a routing process. According to one embodiment, the router processes capture metadata information on the shard cluster stored at the configuration servers. In some examples, the metadata information includes information on the data stored in the database, how the data is partitioned, version information associated with the partitions, database key values associated with partitions, etc), wherein

 	ownership includes serving requests for client data of the first data store via a file protocol from replicated client data and state information in a second data store of the second virtual controller, the state information being at a file location named with a first version number (Merriman: [0196]; Each secondary node can be configured to participate in an election protocol that establishes by quorum comprising a threshold number of nodes that a particular node should be the new primary node. For example, the secondary node can be configured to join and/or announce membership in a group of secondary nodes that have also identified a particular node as the next primary node. [0292]; For example, a state variable stored on a configuration server can reflect that any of the configuration servers are reachable and available for updates. In the event of failure, the state variable can be updated to reflect the state of the failed configuration server. In some embodiments, when metadata updates are requested, an update process can be configured to check the current state of the data); 

receiving, by the second virtual controller, a second version number from a consensus protocol (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value);

Merriman does not explicitly teach renaming, by the second virtual controller, the file location with the second version number, and  Record ID 90764872-21 -updating the state information at the file location named with the second version number while serving requests during the network partition.

	However, Oikarinen teaches renaming, by the second virtual controller, the file location with the second version number (Oikarinen: Col 64, lines 53-58; In some embodiments, as mentioned earlier, MN1 may have been configured as a member of a redundancy group comprising a plurality of metadata nodes, and another member of the redundancy group that was preconfigured for failover may be quickly designated as a replacement. Col 64, lines 63-67 and Col 65, lines 1-5; The replacement metadata node MN-R may read the intent record IR1 and workflow identifier WFID1 that were written prior to MN-1's failure (element 4307). MN-R may then send a query to MN2, the metadata node responsible for “B”'s directory entry, to determine the status of the workflow WFID1 (element 4310) in the depicted embodiment—e.g., to find out whether B's directory entry pointer has already been set to point to DI1 (the node entry of the object being renamed) as part of the second atomic operation of the workflow. Col 65, lines 15-19; If MN2 finds a success record for WFID1's second atomic operation (as determined in element 4313), it may inform MN-R that the second atomic operation was completed (i.e., that “B”'s directory entry was set to point to the node entry DI1)), and  Record ID 90764872 

-21 - 	updating the state information at the file location named with the second version number while serving requests during the network partition (Oikarinen: Col 61, lines 16-23; As shown in element 4101, a request to rename a particular file store object, such as a file or a directory, whose current name is "A" to "B" may be received, e.g., at a metadata subsystem of a distributed storage service. For example, an access subsystem node may receive a rename command from a customer, and transmit a corresponding internal rename request to a selected metadata node. Col 61, lines 31-35; A determination may be made, e.g., based on deadlock avoidance analysis, whether a lock on "A"'s directory entry is to be acquired first as part of the rename workflow, or whether a lock on a directory entry for "B" (which may first have to be created) is to be acquired first (element 4104). Col 65, lines 15-19; If MN2 finds a success record for WFID1's second atomic operation (as determined in element 4313), it may inform MN-R that the second atomic operation was completed (i.e., that “B”'s directory entry was set to point to the node entry DI1)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of facilitate improved sequential read or write performance to help locate data more efficiently (See Oikarinen: Col 16, lines 24-27). In addition, the references (Merriman and Oikarinen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 11, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
rejoining the cluster, by the first virtual controller (Merriman: [0196]; Each secondary node can be configured to participate in an election protocol that establishes by quorum comprising a threshold number of nodes that a particular node should be the new primary node. For example, the secondary node can be configured to join and/or announce membership in a group of secondary nodes that have also identified a particular node as the next primary node); and 

receiving, by the first virtual controller and from a client requesting access to the client data, the second version number for use in accessing the state information (Merriman: [0196]; Each secondary node can be configured to participate in an election protocol that establishes by quorum comprising a threshold number of nodes that a particular node should be the new primary node. For example, the secondary node can be configured to join and/or announce membership in a group of secondary nodes that have also identified a particular node as the next primary node. [0292]; For example, a state variable stored on a configuration server can reflect that any of the configuration servers are reachable and available for updates. In the event of failure, the state variable can be updated to reflect the state of the failed configuration server. In some embodiments, when metadata updates are requested, an update process can be configured to check the current state of the data).  

	Regarding claim 12, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the receiving the second version number includes retrieving a value of an extended attribute associated with the client data, the second version number being stored from the consensus protocol into the value (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

	Regarding claim 13, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches the receiving the second version number includes reading a virtual file having stored therein the second version number from the consensus protocol (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

	Regarding claim 14, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the renaming embeds the second version number in a virtual disk name portion of the file location or in a directory path portion of the file location, and the second version number comes after the first version number in a monotonically increasing sequence (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

	Regarding claim 15, Merriman teaches a non-transitory machine readable medium storing instructions executable by a processing resource of a node in a cluster (Merriman: [0219]; a computer readable and writable nonvolatile recording medium in which computer executable instructions are stored that define a program to be executed by the processor or information stored on or in the medium to be processed by the program), the instructions comprising: Record ID 90764872 - 22 -instructions to maintain a data store of the node that stores a replica of client data from another node of the cluster and a replica of state information related to the client data, the state information having a file location named with a first version number (Merriman: [0118]; In one example system, the election protocol establishes a consensus by evaluating votes received from participating slave systems to generate a quorum or consensus of reporting systems. In one example, a particular node can be voted for as the next master system based on a query against the other nodes in the database to determine which node has the freshest data. [0284]-[0285]; In some examples, the router process 1316 is also configured to establish current state information for the data distributed throughout the database by requesting metadata information on the database from the configuration server(s) 1310-1314. The request for metadata information can be executed on startup of a routing process. According to one embodiment, the router processes capture metadata information on the shard cluster stored at the configuration servers. In some examples, the metadata information includes information on the data stored in the database, how the data is partitioned, version information associated with the partitions, database key values associated with partitions, etc);

 	instructions to assume ownership of servicing requests for the client data that are intended for the another node upon a network partition in the cluster that separates the node and the another node (Merriman: [0166]; Arbiter nodes are configured to participate in quorums, for example, as part of an election process. An election process can be invoked in failover scenarios, to automatically select a new primary node in response to communication failures, primary node failures, etc. [0196]; Each secondary node can be configured to participate in an election protocol that establishes by quorum comprising a threshold number of nodes that a particular node should be the new primary node. For example, the secondary node can be configured to join and/or announce membership in a group of secondary nodes that have also identified a particular node as the next primary node. [0292]; For example, a state variable stored on a configuration server can reflect that any of the configuration servers are reachable and available for updates. In the event of failure, the state variable can be updated to reflect the state of the failed configuration server. In some embodiments, when metadata updates are requested, an update process can be configured to check the current state of the data); 

instructions to receive a second version number from a consensus protocol (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value); 

	Merriman does not explicitly teach instructions to rename the file location with the second version number; instructions to update the replica of state information at the file location named with the second version number while servicing requests for the client data during the network partition.

	However, Oikarinen teaches instructions to rename the file location with the second version number (Oikarinen: Col 64, lines 53-58; In some embodiments, as mentioned earlier, MN1 may have been configured as a member of a redundancy group comprising a plurality of metadata nodes, and another member of the redundancy group that was preconfigured for failover may be quickly designated as a replacement. Col 64, lines 63-67 and Col 65, lines 1-5; The replacement metadata node MN-R may read the intent record IR1 and workflow identifier WFID1 that were written prior to MN-1's failure (element 4307). MN-R may then send a query to MN2, the metadata node responsible for “B”'s directory entry, to determine the status of the workflow WFID1 (element 4310) in the depicted embodiment—e.g., to find out whether B's directory entry pointer has already been set to point to DI1 (the node entry of the object being renamed) as part of the second atomic operation of the workflow.
Col 65, lines 15-19; If MN2 finds a success record for WFID1's second atomic operation (as determined in element 4313), it may inform MN-R that the second atomic operation was completed (i.e., that “B”'s directory entry was set to point to the node entry DI1)); and 

instructions to update the replica of state information at the file location named with the second version number while servicing requests for the client data during the network partition (Oikarinen: Col 61, lines 16-23; As shown in element 4101, a request to rename a particular file store object, such as a file or a directory, whose current name is "A" to "B" may be received, e.g., at a metadata subsystem of a distributed storage service. For example, an access subsystem node may receive a rename command from a customer, and transmit a corresponding internal rename request to a selected metadata node. Col 61, lines 31-35; A determination may be made, e.g., based on deadlock avoidance analysis, whether a lock on "A"'s directory entry is to be acquired first as part of the rename workflow, or whether a lock on a directory entry for "B" (which may first have to be created) is to be acquired first (element 4104). Col 65, lines 15-19; If MN2 finds a success record for WFID1's second atomic operation (as determined in element 4313), it may inform MN-R that the second atomic operation was completed (i.e., that “B”'s directory entry was set to point to the node entry DI1)).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of facilitate improved sequential read or write performance to help locate data more efficiently (See Oikarinen: Col 16, lines 24-27). In addition, the references (Merriman and Oikarinen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 16, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the instructions to receive the second version number include instructions to retrieve a value of an extended attribute associated with the replica of client data, the second version number being provided by the consensus protocol in the value (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

	Regarding claim 17, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the instructions to receive the second version number include instructions to read a virtual file having therein the second version number from the consensus protocol (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).  

	Regarding claim 20, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, and Merriman further teaches
the consensus protocol provides the second version number in response to a file protocol request to connect to the client data (Merriman: [0180]; system can be configured to guarantee consistent versions of a record/document will be accessed in response to read/write requests on the database. The system can also insure that replication of operations occurs consistently. In some examples, secondary nodes monitor received operations based on the monotonically increasing value and reference the value for its last update. Thus any potential inconsistency can be detected and corrected by the system with a new query to a primary node to retrieve the operation with the appropriate value).

9.	Claims 2-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0290249 issued to Merriman et al. (hereinafter as "Merriman") in view of U.S Patent 9,449,008 issued to Oikarinen et al. (hereinafter as “Oikarinen”) in further view of U.S Patent Application Publication 2018/0181470 issued to Rath et al. (hereinafter as "Rath")

Regarding claim 2, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach after healing of a network partition that caused the fail over, the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store.  

Rath teaches after healing of a network partition that caused the fail over, the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store (Rath: [0142]; In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Rath (teaches after healing of a network partition that caused the fail over, the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of distributing the workload through different nodes to improve the performance (See Rath: [0123]). In addition, the references (Merriman, Oikarinen, and Rath) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Rath are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 3, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach the first virtual controller caches the file location named with the first version number prior to the network partition, and after the healing of the network partition and updated replica state information is synchronized, the first virtual controller is unable to access the state information using the cached file location named with the first version number.

	Rath teaches the first virtual controller caches the file location named with the first version number prior to the network partition, and after the healing of the network partition and updated replica state information is synchronized, the first virtual controller is unable to access the state information using the cached file location named with the first version number (Rath: [0190]; For example, in some embodiments, the master replica maintains an item cache storing information about items (or logs) that have been committed up to the current point. Therefore, the most recent version of the requested data may be present in that cache and/or on disk, and master may serve it without consulting any other replicas).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Rath (teaches after healing of a network partition that caused the fail over, the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of distributing the workload through different nodes to improve the performance (See Rath: [0123]). In addition, the references (Merriman, Oikarinen, and Rath) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Rath are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 4, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach after healing of the network partition and updated replica state information is synchronized, the first virtual controller receives the second version number from a client requesting access to the client data.
	
	Rath teaches after healing of the network partition and updated replica state information is synchronized, the first virtual controller receives the second version number from a client requesting access to the client data (Rath: [0203]-[0204]; In various embodiments, synchronization for changing the quorum set (i.e. the set of participants in the quorum scheme) may utilize a ‘membership version’ (or more generically a ‘quorum version’) that is updated through a replicated change, and whose current value is maintained for the replica group in a membership version indicator (e.g., in metadata maintained by the master replica). In some embodiments, each of the other replicas may maintain a membership version indicator that stores the most recent membership version of which it is aware (i.e. that is has observed). In some embodiments, a replica that is attempting to become master may iterate on filling out the failover quorum (i.e. the read quorum) itself whenever a higher quorum version is discovered).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Rath (teaches after healing of a network partition that caused the fail over, the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of distributing the workload through different nodes to improve the performance (See Rath: [0123]). In addition, the references (Merriman, Oikarinen, and Rath) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Rath are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 10, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach rejoining the cluster, by the first virtual controller; synchronizing, by the first virtual controller and the second virtual controller cooperatively, updated state information from the second data store to the first data store; and attempting, by the first virtual controller, to access the state information at the first data store using a cached file location named with the first version number.

	Rath teaches rejoining the cluster, by the first virtual controller (Rath: [0293]; Also note that in some embodiments, a replica that is dropped from the replica group may rejoin the replica group at a later time. Rejoining the replica group may include discarding the state of the dropped replica and then synchronizing the replica to the replicas in the quorum from scratch (as with any operation to add a new replica to a replica group)); 

synchronizing, by the first virtual controller and the second virtual controller cooperatively, updated state information from the second data store to the first data store (Rath: [0142]; In some embodiments, membership in various replica groups may be adjusted through replicated changes, and membership and other updates in the system may be synchronized by synchronizing over a quorum of replicas in one or more data centers at failover time using a replicated quorum version); and

 	attempting, by the first virtual controller, to access the state information at the first data store using a cached file location named with the first version number (Rath: [0190]; For example, in some embodiments, the master replica maintains an item cache storing information about items (or logs) that have been committed up to the current point. Therefore, the most recent version of the requested data may be present in that cache and/or on disk, and master may serve it without consulting any other replicas).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Rath (teaches after healing of a network partition that caused the fail over, the first virtual controller and the second virtual controller synchronize updated replica state information from the second data store to the first data store). One of ordinary skill in the art would have been motivated to make such a combination of providing better steps of distributing the workload through different nodes to improve the performance (See Rath: [0123]). In addition, the references (Merriman, Oikarinen, and Rath) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Rath are directed to managing replication in a distributed system and perform recovery over failover situations.

Claims 6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2013/0290249 issued to Merriman et al. (hereinafter as "Merriman") in view of U.S Patent 9,449,008 issued to Oikarinen et al. (hereinafter as “Oikarinen”) in further view of U.S Patent Application Publication 2019/0311049 issued to Bhargava M R et al. (hereinafter as " Bhargava").

Regarding claim 6, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach the second version number is embedded in a virtual disk name portion of the file location or in a directory path portion of the file location.

	Bhargava teaches the second version number is embedded in a virtual disk name portion of the file location or in a directory path portion of the file location (Bhargava: [0048]; In another example, execution of a rename metadata operation is tracked to determine that the rename metadata operation modifies a first directory within which a file being renamed was stored, a second directory into which the file being renamed will be stored, and the file).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Bhargava (teaches the second version number is embedded in a virtual disk name portion of the file location or in a directory path portion of the file location). One of ordinary skill in the art would have been motivated to make such a combination of providing data consistency to reduce resource usage (See Bhargava: [0014]). In addition, the references (Merriman, Oikarinen, and Bhargava) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Bhargava are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 18, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach the instructions to rename embeds the second version number in a virtual disk name portion of the file location.

	Bhargava teaches the instructions to rename embeds the second version number in a virtual disk name portion of the file location (Bhargava: [0047]; In another example, execution of a link object metadata operation is tracked to determine that the link object metadata operation modifies an inode object to which a new link is to be established and a new parent directory hosting the new link. Thus, the set of objects are identified as comprising the inode object and the new parent directory).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Bhargava (teaches the second version number is embedded in a virtual disk name portion of the file location or in a directory path portion of the file location). One of ordinary skill in the art would have been motivated to make such a combination of providing data consistency to reduce resource usage (See Bhargava: [0014]). In addition, the references (Merriman, Oikarinen, and Bhargava) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Bhargava are directed to managing replication in a distributed system and perform recovery over failover situations.

	Regarding claim 19, the modification of Merriman and Oikarinen teaches claimed invention substantially as claimed, however the modification of Merriman and Oikarinen does not explicitly teach the instructions to rename embeds the second version number in a directory path portion of the file location.

	Bhargava teaches the instructions to rename embeds the second version number in a directory path portion of the file location (Bhargava: [0048]; In another example, execution of a rename metadata operation is tracked to determine that the rename metadata operation modifies a first directory within which a file being renamed was stored, a second directory into which the file being renamed will be stored, and the file).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Merriman (teaches a first virtual controller to provide a first data store that stores client data and state information related to serving the client data via a file protocol, the state information being maintained by a consensus protocol and being at a file location named with a first version number…
and a second node joined to a cluster including the first node, the second node having a second virtual controller to provide a second data store that stores replica client data and stores replica state information having the file location) with the teachings of Oikarinen (teaches receives a second version number from the consensus protocol, renames the file location of the replica state information using the second version number, and updates the replica state information at the file location renamed with the second version number based on the second virtual controller serving the replica client data) to further include the teachings of Bhargava (teaches the second version number is embedded in a virtual disk name portion of the file location or in a directory path portion of the file location). One of ordinary skill in the art would have been motivated to make such a combination of providing data consistency to reduce resource usage (See Bhargava: [0014]). In addition, the references (Merriman, Oikarinen, and Bhargava) teach features that are directed to analogous art and they are directed to the same field of endeavor as Merriman and Oikarinen, and Bhargava are directed to managing replication in a distributed system and perform recovery over failover situations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0019405 issued to Borthakur et al. (hereinafter as “Borthakur”) teaches switching active metadata node to a new active metadata node of the distribute file system when replacement to handle failure to prevent disabling transactions.
U.S Patent Application Publication 2015/0169612 issued to KASHYAP et al. (hereinafter as “KASHYAP”) teaches a distributed file system in which includes a number of replicas of a file system containing multiple replicas that are distributed through each nodes. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/2/2022
/ANDREW N HO/Examiner
Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162